Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because of the following informalities:

In Figure 1, change “16” to --- 1b ---.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of 


Figure 3 should be designated by a legend such as --- Prior Art --- or --- Conventional --- because only that which is old is illustrated.  Note the description of Figure 3 on pages 3 and 22 where Figure 3 is described as being “conventional.”  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
On page 2, lines 2, 5, and 6-7, before “device main body” insert --- image forming ---.
On page 3, line 2, change “and the contact” to --- and a contact ---.
On page 3, line 3, change “the resistance” to --- a resistance ---.
On page 3, line 4, change “the resistance” to --- a resistance ---.
On page 6, line 2, change “illustrates the” to --- illustrates a ---.
On page 9, lines 3-4, change “101Y, C, M, and K” to --- 101Y, 101C, 101M and 101K ---.
On page 9, lines 4-5 and 12, change “10Y, C, M, and K” to --- 10Y, 10C, 10M, and 10K ---.
On page 9, line 6, change “21Y, C, M, and K” to --- 21Y, 21C, 21M, and 21K ---.

On page 10, lines 1-2, change “driving roller” to --- supporting roller (driving roller) ---.
On page 10, lines 7 and 14, change “11Y, C, M, and K” to --- 11Y, 11C, 11M, and 11K ---.
On page 10, line 9, change “21Y, C, M, and K” to --- 21Y, 21C, 21M, and 21K ---.
On page 11, lines 3-4, 5, 6, 10, 15, and 24, change “21Y, C, M, and K” to --- 21Y, 21C, 21M, and 21K ---.
On page 11, line 7, change “17Y, C, M, and K” to --- 17Y, 17C, 17M, and 17K ---.  It is noted that reference numerals “17Y, 17C, 17M, and 17K are not currently shown in any of the figures.  Correction is required.
On page 11, lines 11-12, change “10Y, C, M, and K” to --- 10Y, 10C, 10M, and 10K ---.
On page 11, line 17, change “other driven roller” to --- supporting roller ---.
On page 11, line 21, change “in the” to --- by the ---.
On page 11, line 22, change “11Y, C, M, and K” to --- 11Y, 11C, 11M, and 11K ---.
On page 11, line 25, change “in the” to --- by ---.
On page 12, line 2, change “21Y, C, M, and K” to --- 21Y, 21C, 21M, and 21K ---.
On page 12, lines 10-11, delete --- the place ---.
On page 13, line 3, change “from” to --- by ---.

On page 13, line 5, change “the intermediate transfer” to --- an intermediate transfer belt ---.
On page 14, line 1, after “the relay substrate” insert --- 56 ---.
On page 14, line 18, after “part” insert --- N ---.
On page 14, line 20, after “of the fixing device” insert --- 5 ---.
On page 14, line 23, after “fixing member” insert -- 51 --.
On page 18, line 2, after “55H” insert --- (Fig. 4) ---.
On page 18, line 11, after “54” insert --- (Fig. 2) ---.
On page 18, line 16, change “member of the fixing device” to --- member 5a of the fixing device 5 ---.
On page 19, line 25, after “connector” insert --- 55U ---.
On page 20, lines 1 and 17, after “fixing device” insert --- 5 ---.
On page 21, line 13, after “connector” insert --- 55 ---.
On page 21, line 22, after “fixing device” insert -- 5 --.
On page 22, lines 7, 11, and 13, after “fixing device” insert --- 5 ---.
On page 22, lines 7 and 12, change “to have” to --- to have a ---.

On page 22, line 23, change “main body side connector” to --- drawer connector (main body side connector) ---.
On page 25, line 6, after “fixing device” insert --- 5 ---.
On page 27, line 4, after “fixing device’ insert --- 5 ---.
On page 27, line 8, after “connector” insert --- 55 ---.
On page 28, lines 16 and 20, after “connector” insert --- 55 ---.
On page 31, line 10, after “the heating source” insert --- 53 ---.
On page 31, lines 11 and 16, after “pressing member” insert --- 52 ---.
On page 31, line 11, after “nip part” insert --- N ---.
On page 31, lines 12 and 14, after “substrate” insert --- 56 ---.
On page 31, lines 13 and 14, after “substrate covering member” insert --- 58a ---.
On page 31, line 15, after “protruding part” insert --- 58b ---.
On page 31, line 20, after “fixing member” insert -- 51 ---
On page 31, line 21, after “fixing device” insert -- 5 --.
On page 32, line 1, after “fixing device” insert --– 5 ---.
 ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, line 3, “the image forming device” lacks proper antecedent basis.  It is noted that only an “image forming device main body” has been previously defined.


Allowable Subject Matter
Claims 2-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1, 6, and 7 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a fixing device configured to be detachably attached to an image forming device main body, including: a fixing member configured to heat a toner image so as to fix the toner image on a recording medium; a heating source configured to heat the fixing member; a pressing member configured to press against the fixing member to form a nip part; a conveyance guide member configured to guide the recording medium to the nip part; an exterior member housing at least the fixing member and the pressing member; a relay substrate; and a substrate covering member covering the relay substrate, wherein the substrate covering member extends from and is integrated with the conveyance guide member.


Claims 8 and 9 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a fixing device configured to be detachably attached to an image forming device main body, including: a fixing member configured to heat a toner image so as to fix the toner image on a recording medium; a heating source configured to heat the fixing member; a pressing member configured to press against the fixing member to form a nip part; a relay substrate; and a substrate covering member covering the relay substrate, wherein the substrate covering member includes a protruding part extending in a direction toward the pressing member.

Claims 10-12 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a heating device including: a heating member including a heating source internally; a pressing member configured to press against the heating member to form a nip part; a relay substrate; and a substrate covering member covering the relay substrate, wherein the substrate covering member includes a protruding part extending in a direction toward the pressing member.


Relevant Prior Art

Setoriyama discloses a fixing device connected to an electrical equipment unit by connecting AC and DC connectors secured to the fixing device to AC and DC connectors secured to the electrical equipment unit.
Kobayashi discloses an image forming apparatus provided with a min body side substrate and a cover member.
Iijima discloses a printing apparatus including a substrate that includes a power supplying portion and a shielding portion that covers the substrate,

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


/WJR/
August 31, 2021